Case: 21-40562     Document: 00516458141         Page: 1     Date Filed: 09/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 21-40562                         September 2, 2022
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk

   Taiwan King,

                                                           Plaintiff—Appellant,

                                       versus

   Cardinal Services, L.L.C.; Raegan LeMaire,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 2:19-CV-217


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Taiwan King was driving a tractor-trailer when a similar truck driven
   by Raegan LeMaire, an employee of Cardinal Services, collided with King’s
   truck. King was injured and sued Cardinal and LeMaire for negligence under
   Texas law. A jury found the defendants mostly at fault for the accident and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40562      Document: 00516458141           Page: 2   Date Filed: 09/02/2022




                                     No. 21-40562


   awarded King $884,331.25 in damages. King nevertheless appeals, arguing
   that because he conclusively proved that he suffered scarring, the jury was
   required by Texas law to award additional damages for disfigurement. He
   further argues that the verdict must be set aside because it resulted from
   improper compromise among jurors. We disagree and AFFIRM the
   judgment below in all respects.
                                          I
          The testimony at trial established the following facts. On January 3,
   2019, LeMaire was driving a tractor-trailer carrying a coil tubing unit as part
   of his duties as Cardinal’s employee. LeMaire was leading a convoy of similar
   trucks when he and the rest of the convoy pulled over and stopped on the
   right southbound shoulder of the highway. LeMaire and his convoy then
   attempted an illegal U-turn across the highway. At the same time, King’s
   tractor-trailer was approaching via the left southbound lane. As LeMaire
   attempted the U-turn, he abruptly pulled in front of King and the two trucks
   collided, forcing King’s truck off the road and into a ditch. King was seriously
   injured from the accident, requiring three surgeries: one to reattach a torn
   tricep, one to his finger to repair a broken bone, and one (an anterior fusion)
   on his neck.
          King sued Cardinal and LeMaire in federal district court, invoking
   diversity jurisdiction and advancing several negligence-based claims under
   Texas law. Following a four-day trial, the jury found Cardinal and LeMaire
   95% responsible for the accident and King 5% responsible. The jury awarded
   King damages for pain and suffering, lost earning capacity, mental anguish,
   physical impairment, and medical expenses totaling $884,331.25—a bit shy
   of the approximately $40 million King’s counsel had asked for in his
   summation. But the jury rebuffed King’s request for past and future




                                          2
Case: 21-40562       Document: 00516458141             Page: 3      Date Filed: 09/02/2022




                                        No. 21-40562


   “disfigurement” damages,1 awarding $0 in this category. King moved for a
   new trial pursuant to Federal Rule of Civil Procedure 59(a), arguing that
   because he conclusively proved that he suffered scarring as a result of the
   accident, the jury was required to award disfigurement damages under Texas
   law. King further argued that a new trial was in order because he suspected
   the verdict represented an improper compromise among jurors. The district
   court disagreed on both points and denied King’s motion, explaining during
   an oral hearing that
          The trial had almost no mention of scarring and no mention,
          that I can recall, of disfigurement. There was no effort to
          demonstrate to the jury any disfigurement. . . . [I]t does not
          surprise me that in the scheme of this case the jury found
          insufficient evidence of disfigurement to justify any separate
          award . . . . [T]he categories of disfigurement and physical
          impairment are overlapping. . . . [T]his jury was specifically
          instructed not to award damages twice for the same injury, and
          that [sic] there was nothing improper with their determination
          that they had adequately covered the minor scarring in this case
          with their substantial physical impairment award. I also find
          that there is no indication in this case that this was a
          compromised verdict. I think liability was very clear. . . . [T]he
          five percent [fault] [the jury] put on the Plaintiff is easily
          justified by the argument that the Plaintiff perhaps should have
          slowed down more.
   King now appeals this denial of his motion for a new trial.




          1
            In his summation, King’s counsel asked for “[d]isfigurement in the past, ladies
   and gentlemen, that’s just from his scars, $15- to $25,000. Disfigurement in the future,
   same thing, $15- to $25,000.” This was the only mention of disfigurement at trial.




                                              3
Case: 21-40562      Document: 00516458141             Page: 4   Date Filed: 09/02/2022




                                       No. 21-40562


                                           II
          We review a district court’s ruling on a motion for a new trial for abuse
   of discretion. Dawson v. Wal-Mart Stores, Inc., 978 F.2d 205, 208 (5th Cir.
   1992). An appellate court “gives somewhat greater deference when,” as in
   this case, “the district court has denied the new trial motion and left the
   jury’s determinations undisturbed.” Id. Moreover, “in an action based on
   state law but tried in federal court by reason of diversity of citizenship, a
   district court must apply a new trial . . . standard according to th[at] state’s
   law controlling jury awards for excessiveness or inadequacy.” Foradori v.
   Harris, 523 F.3d 477, 497 (5th Cir. 2008). Here, that state is Texas.
                                   *        *         *
          King first argues that he conclusively proved disfigurement at trial and
   thus that the jury was not permitted to award him zero damages in this
   category. He relies on Circuit precedent recognizing that “[u]nder Texas
   law, once liability is established, a jury must award some amount for each
   element of damages that is objectively proved.” Jackson v. Taylor, 912 F.2d
   795, 797 (5th Cir. 1990). In particular, King asserts that the result in this case
   is controlled by a past decision in which we reversed a jury’s award of zero
   damages for disfigurement and held that Texas law entitled the plaintiff to a
   new trial on this issue. See Jones v. Wal-Mart Stores, Inc., 870 F.2d 982, 992
   (5th Cir. 1989), abrogated on other grounds as recognized in Fair v. Allen, 669
   F.3d 601, 604 (5th Cir. 2012). We noted that, as a result of the defendants’
   defective product, the plaintiff there had suffered “a large permanent scar
   going from his knee to his hip and across to his spine,” and [t]here [wa]s
   evidence that he w[ould] require at least three more hip operations . . . , each
   potentially resulting in further permanent scarring. Under Texas law some
   award must be made for both his past and future disfigurement.” Jones, 870
   F.2d at 992. King argues that the same result must obtain in this case.




                                            4
Case: 21-40562      Document: 00516458141            Page: 5    Date Filed: 09/02/2022




                                      No. 21-40562


          We disagree. In Jones, the defendants tried to justify the zero damages
   award for disfigurement on the grounds that “(1) the scarring of [the
   plaintiff’s] leg and hip [wa]s not obtrusive enough to constitute
   disfigurement, and (2) [he] [wa]s not embarrassed by it.” 870 F.2d at 991. In
   addition to rejecting the notion that “embarrassment” was a requirement for
   recovery of disfigurement damages, we concluded that the plaintiff’s “scar
   me[t] an objective standard for a . . . disfigurement award.” Id. Properly read,
   Jones simply held that the plaintiff’s scars, the existence and characteristics
   of which were not disputed on appeal, constituted disfigurement as a matter
   of Texas law. We said nothing either about how the fact or severity of scarring
   was to be proven, or about the strength of evidence of scarring that would
   require a new trial if a jury failed to award damages for disfigurement.
          On that score, King faces an uphill battle under Texas law: because he
   “attacks the factual sufficiency of an adverse finding on an issue on which
   [he] ha[d] the burden of proof, [he] must demonstrate on appeal that the
   adverse finding is against the great weight and preponderance of the
   evidence. [A] court of appeals must . . . weigh all of the evidence, and can set
   aside a verdict only . . . if [it] is so against the great weight and preponderance
   of the evidence that it is clearly wrong and unjust.” Dow Chem. Co. v. Francis,
   46 S.W.3d 237, 242 (Tex. 2001). And only “[i]f the jury’s failure to award
   damages . . . is so against the great weight and preponderance of the evidence
   as to be manifestly unjust, shock the conscience, or clearly demonstrate bias”
   will “a new trial . . . be required.” Golden Eagle Archery, Inc. v. Jackson, 116
   S.W.3d 757, 773 (Tex. 2003). King fails to clear this high bar for setting aside
   the jury’s award of zero damages for disfigurement.
          Texas law defines “[d]isfigurement . . . as that which impairs or
   injures the beauty, symmetry, or appearance of a person or thing; that which
   renders unsightly, misshapen or imperfect, or deforms in some manner.”
   Goldman v. Torres, 341 S.W.2d 154, 160 (Tex. 1960). As is clear from this



                                           5
Case: 21-40562       Document: 00516458141         Page: 6   Date Filed: 09/02/2022




                                    No. 21-40562


   definition, “[t]he amounts of damages awarded for . . . disfigurement are
   necessarily speculative and each case must be judged on its own facts.” Pentes
   Design, Inc. v. Perez, 840 S.W.2d 75, 80–81 (Tex. App.—Corpus Christi–
   Edinburg 1992, writ denied); accord Figueroa v. Davis, 318 S.W.3d 53, 62
   (Tex. App.—Houston [1st Dist.] 2010, no pet.). And since “physical damage
   awards such as . . . disfigurement are necessarily speculative,” they are
   “particularly within the jury’s province to resolve. In assessing personal
   injury damages, the jury has wide latitude in determining the amount of the
   award.” Jackson v. Golden Eagle Archery, Inc., 143 S.W.3d 477, 486 (Tex.
   App.—Beaumont 2004, no pet.).
          In this case, the evidence offered at trial of scarring amounting to
   disfigurement was very scant. The only reference to “scars” during the
   entire four-day trial was during the following exchange with King on direct
   examination regarding his injuries following the accident:
          Q: . . . [A]t the scene you were complaining about left shoulder
          pain. Do you remember that?
          A: I complained about pain. Can I say something?
          Q: Sure.
          A: Okay. Pain, you know, when you say pain, pain, you know,
          when you talk about pain, you know, I seen this here. I have got
          scars from that pain here (indicating). I had a knot right here
          because the muscle got ripped off the elbow, which had to –
          that shriveled up, which had to be put back on with pins. Then
          no feeling right here (indicating) up in my hand; right? Then
          the shooting pain from my neck going down my arm. So when
          you say pain, all I know is pain, you know? Or what I was
          feeling, you know? So I can’t justify pain. All I know is pain. I
          knew before the wreck, I had no pain. I was happy, married, you
          know, excited. Then after the wreck, all of the sudden my life
          changed, and I am introduced to pain. Previous before all of
          this, the pain I knew was a toothache.




                                         6
Case: 21-40562        Document: 00516458141             Page: 7      Date Filed: 09/02/2022




                                        No. 21-40562


   (emphasis added). Apart from this glancing mention, there were no other
   references to King’s “scars” in any witness’s testimony. Nor was there any
   non-testimonial evidence such as photographs or medical records that would
   have enabled the jury to determine the extent of any alleged scarring.
           Although Texas law mandates an award of some amount for every form
   of damages that is conclusively proven, “the jury remains the ultimate judge
   of credibility and retains primary responsibility for awarding damages. . . .
   [T]o ensure an award for a particular element of damages, a plaintiff must
   present objective and uncontroverted evidence on that element. . . . The jury
   is entitled to weigh the credibility of the evidence and cannot be compelled
   to award damages if it concludes that the evidence is untrustworthy.”
   Jackson, 912 F.2d at 797. All the jury heard about “scars” during the trial in
   this case was a single fleeting mention from King himself.
           To be sure, the parties disagree about what transpired in the
   courtroom at the point where the transcript reads, “I have got scars from that
   pain here (indicating)”; according to King, “the transcript reflects that [he]
   showed the jury the scars from [his] injuries”—whereas Defendants, noting
   that “King was dressed in a suit and tie” at trial, claim that he was merely
   “pointing to an area of his arm” and that “[t]here is no evidence that he ever
   displayed his alleged scars to the jury.” But this disagreement is ultimately
   immaterial to our analysis. If King displayed his alleged scars to the jury, the
   jury evidently either did not see any scarring or considered any scarring so
   minor as to be essentially imperceptible, or perhaps non-permanent.2 On the


           2
             Jurors’ impressions from “view[ing] [a plaintiff] when he [i]s brought into the
   courtroom in the[ir] presence” are evidence that may legitimately inform a finding
   regarding disfigurement. Baptist Mem’l Hosp. Sys. v. Smith, 822 S.W.2d 67, 80 (Tex.
   App.—San Antonio 1991, writ denied); accord Primoris Energy Servs. Corp. v. Myers, 569
   S.W.3d 745, 759 (Tex. App.—Houston [1st Dist.] 2018, no pet.); Rentech Steel, L.L.C. v.
   Teel, 299 S.W.3d 155, 165 (Tex. App.—Eastland 2009, pet. dism’d); Press Energy Servs.,




                                              7
Case: 21-40562         Document: 00516458141               Page: 8      Date Filed: 09/02/2022




                                          No. 21-40562


   other hand, if King did not show the jury his alleged scars, then the only
   evidence of the same that was presented at trial was a passing mention of
   “scars” during King’s direct examination. This verbal allusion falls far short
   of proving disfigurement so definitively that the zero damages award must be
   set aside. The jury is free to “disbelieve a witness though he or she is neither
   impeached nor contradicted.” Tatum v. Huddleston, 711 S.W.2d 367, 369
   (Tex. App.—Texarkana 1986, no writ); accord Barrajas v. VIA Metro. Transit
   Auth., 945 S.W.2d 207, 209 (Tex. App.—San Antonio 1997, no writ); Grant
   v. Cruz, 406 S.W.3d 358, 364 (Tex. App.—Dallas 2013, no pet.); Barker v.
   Coastal Builders, 271 S.W.2d 798, 802 (Tex. 1954).3
           Texas caselaw on this subject supports the district court’s holding
   here that the evidence at trial was not so unanswerable as to compel the jury
   to award disfigurement damages. For instance, one state appellate court held
   that it “ha[d] no basis to disturb [a] jury’s award of zero damages for future


   LLC v. Ruiz, No. 09-19-00179-CV, 2021 WL 3013313, at *20 (Tex. App.—El Paso 2021,
   no pet.); see also Molina v. Tex. Emp. Ins. Ass’n, 486 S.W.2d 119, 121 (Tex. Civ. App.—
   Dallas 1972, no writ) (“The jury had an opportunity to observe [plaintiff’s] appearance at
   the time of trial and were free to reach their own conclusions from such observation and
   the evidence as to his probable future earning capacity.”).
           3
             A kind of exception to this principle is that “a fact may be established as a matter
   of law by the testimony of an interested witness provided his testimony is not contradicted
   by another witness or by attendant circumstances, is clear, direct and positive, and is free
   from contradiction, inaccuracies and circumstances tending to cast suspicion upon it.”
   Moss v. Hipp, 387 S.W.2d 656, 659 (Tex. 1965). But this does not “imply that in every case
   when uncontradicted testimony is offered it mandates an award of the amount claimed. For
   example, even though the evidence might be uncontradicted, if it is unreasonable,
   incredible, or its belief is questionable, then [it] would only raise a fact issue to be
   determined by the trier of fact.” Ragsdale v. Progressive Voters League, 801 S.W.2d 880, 882
   (Tex. 1990). The bar for a fact issue as to such testimony’s credibility is not high; it has
   been held that testimony that, while “not contradicted by another witness, when
   considered as a whole [wa]s somewhat less than clear, direct and positive,” and thus the
   fact-finder “was not required to accept the same as a matter of law.” Moss, 387 S.W.2d at
   660. We think the same is true of King’s single mention of “scars” in his testimony.




                                                 8
Case: 21-40562      Document: 00516458141            Page: 9    Date Filed: 09/02/2022




                                      No. 21-40562


   disfigurement” in connection with a plaintiff’s leg injury, explaining, “the
   record does not contain any images of [the plaintiff’s] leg in its current state.
   [He] showed his leg to the jury at trial, but we have no way to judge the
   condition of [his] leg or scarring at the time the jury saw it.” Blevins v. Pepper-
   Lawson Constr., L.P., No. 01-15-00820-CV, 2016 WL 5942220, at *10 (Tex.
   App.—Houston [1st Dist.] Oct. 13, 2016, no pet.). Another Texas court went
   further, agreeing with a defendant on appeal from “that the evidence was
   legally insufficient to support the trial court’s finding that [the plaintiff]
   sustained . . . disfigurement. . . . [He] had a 2.5 centimeter laceration under
   his lip. However, there was no evidence that he had any scarring or other type
   of disfigurement as a result of his injury.” Pendergraft v. Carrillo, 273 S.W.3d
   362, 367–68 (Tex. App.—Eastland 2008, pet. denied). Finally, a Texas
   appellate court held, in a case “in which there was conflicting evidence about
   the severity of [a plaintiff’s] scarring and weight gain,” that “the jury had the
   discretion to resolve the conflicts in the evidence . . . and to refuse to award
   damages.” McKnight v. Calvert, 539 S.W.3d 447, 460 (Tex. App.—Houston
   [1st Dist.] 2017, pet. denied). The court noted that the plaintiff “testified that
   he has ‘a scar’ on his neck as a result of the surgery,” but that “[t]he record
   does not indicate that the jury was ever shown the scar.” Id. at 459. The
   evidence of disfigurement in this case is hardly more conclusive than in
   McKnight or either of the other cases just mentioned.
          King also argues that other uncontroverted testimony proved scarring
   so conclusively as to compel an award of disfigurement damages; in
   particular, he points to the testimony of doctors who performed surgery on
   his neck following the accident, who explained to the jury how surgery of that
   type is performed. King’s theory is essentially that although none of the
   testimony in questioned mentioned scarring, the jury should have inferred
   that scarring occurred from the incisions made to perform the surgery. But
   King cites no Texas caselaw holding that juries are required to make such




                                           9
Case: 21-40562     Document: 00516458141              Page: 10   Date Filed: 09/02/2022




                                       No. 21-40562


   inferences and award disfigurement damages based on the same. On the
   contrary, the cases we have identified on the issue reject the proposition “that
   surgery necessarily leaves scars, and scars are necessarily disfiguring, so that
   conclusive proof of surgery is conclusive proof of disfigurement.” Belford v.
   Walsh, No. 14-09-00825-CV, 2011 WL 3447482, at *8 (Tex. App.—Houston
   [14th Dist.] Aug. 9, 2011, no pet.); accord Kosaka v. Hook & Anchor Marine &
   Watersports, LLC, No. 03-11-00134-CV, 2012 WL 5476844, at *6 (Tex.
   App.—Austin Nov. 8, 2012, no pet.); see also Keeler v. Richards Mfg. Co., Inc.,
   817 F.2d 1197, 1201 (5th Cir. 1987) (applying Texas law to hold that mere fact
   of surgery is insufficient evidence of scarring amounting to disfigurement).
                                   *        *         *
          We also agree with Cardinal and the district court that the jury’s
   award of zero damages for disfigurement should stand because the harms for
   which King seeks such damages may have been compensated with awards in
   other categories. The Texas Supreme Court has instructed that “[i]f only one
   category of the jury’s award is challenged, and the award in that category is
   not against the great weight and preponderance of the evidence unique to it,
   the court’s inquiry should end there. A court should not consider losses or
   injuries for which the jury could have compensated the injured party under a
   different category.” Golden Eagle, 116 S.W.3d at 773. And it is well-settled
   that the various “categories of non-economic damages”—“pain, suffering,
   mental anguish, disfigurement, and physical impairment”—“may overlap.”
   Sanchez v. Balderrama, 546 S.W.3d 230, 237 (Tex. App.—El Paso 2017, no
   pet.) (citing Golden Eagle, 116 S.W.3d at 770); accord Day v. Domin, No. 05-
   14-00467-CV, 2015 WL 1743153, at *2 (Tex. App.—Dallas Apr. 16, 2015, no
   pet.). Texas courts have accordingly held that when a “jury, in applying the
   charge, could have considered mental anguish related to [a plaintiff’s
   allegedly disfigured] appearance in awarding past mental anguish damages,
   [an appellate court] must consider evidence on that point in [its] review.”



                                           10
Case: 21-40562     Document: 00516458141           Page: 11    Date Filed: 09/02/2022




                                    No. 21-40562


   Emerson Elec. Co. v. Johnson, 601 S.W.3d 813, 846 (Tex. App.—Fort Worth
   2018), aff’d, 627 S.W.3d 197 (Tex. 2021). Another Texas case, duly cited by
   the district court below, upheld a zero damages award for disfigurement,
   explaining, “[a]ll of the negative impacts from the injury that [the plaintiff]
   testified about are covered by the physical impairment, physical pain, and
   mental anguish elements of damages for which the jury awarded [him]
   damages. There is no evidence . . . that either the injury to his arm bones or
   the scar from the surgery caused [him] to suffer damages unique to the
   disfigurement element. . . . [He] did not testify that he was embarrassed by
   the scar or the fact that his arm bones or, in the future his wrist bones, might
   be asymmetrical.” Ochoa-Cronfel v. Murray, No. 03-15-00242-CV, 2016 WL
   3521885, at *6 (Tex. App.—Austin June 22, 2016, no pet.). This court, too,
   has recognized that “[u]nder Texas law, . . . to recover damages for
   disfigurement, [a plaintiff] must prove that she was not compensated for the
   scarring in the trial court’s award of pain and suffering, mental anguish and
   physical impairment.” Perkins v. United States, 81 F.3d 155, 1996 WL 101417,
   at *1 (5th Cir. 1996) (unpublished). Hence, “[i]n th[at] case, we f[ound] that
   the trial court compensated [the plaintiff] for her disfigurement in its awards
   for mental anguish and physical impairment.” Id. Here, the jury awarded
   King substantial damages for pain and suffering, mental anguish, and physical
   impairment. The jury could reasonably have considered these awards
   adequate compensation for whatever disfigurement King suffered.
                                         III
          Finally, we are unpersuaded by King’s argument on appeal that a new
   trial should be granted because the record indicates that the verdict reflected
   an improper compromise among jurors. “A compromise verdict occurs when
   a jury which is unable to agree on liability compromises that disagreement
   and awards inadequate damages.” Pagan v. Shoney’s, Inc., 931 F.2d 334, 339
   (5th Cir. 1991). Seizing on our observation in a past case that “[a]n award of



                                          11
Case: 21-40562     Document: 00516458141           Page: 12   Date Filed: 09/02/2022




                                    No. 21-40562


   only nominal damages coupled with . . . a disregard for uncontested and
   obvious damages . . . raises the suspicion of a compromise verdict,” id., King
   asserts that the verdict in this case likely resulted from improper compromise
   “because (1) liability was closely contested, and (2) undisputed damages
   were not awarded. . . . [T]he jury gave King a complete victory on liability
   while denying [him] damages on an element of damages (disfigurement) for
   which there was objective proof.” It thus appears that King’s argument that
   the verdict likely arose from compromise is premised on a contention of his
   that we have already rejected—that is, that the evidence at trial proved
   disfigurement so definitively that the jury was obligated to award him
   disfigurement damages. Naturally, we find his argument regarding possible
   compromise in the verdict to be no more meritorious.
                                        IV
          For these reasons, the judgment of the district court is AFFIRMED.




                                         12